*415Concurring Opinion by
Mr. Justice Cohen:
The legislature, when it passed the Act of July 3, 1947, P. L. 1283, 20 P.S. §3470.1 et seq., never contemplated a situation such as the one with which we are now confronted and made no provision for the application of the Act to this problem. Thus we should not apply the Act to this situation and be required, as the majority does, to make a choice between the provisions of §5(1) or §5(3), since neither of those sections nor any other section of the Act was within the contemplation of the legislature, applicable to the duPont situation.
Several states have been more realistic and with a greater degree of probity have by recent legislation expressly provided that a court forced distribution by a corporation of the shares of another corporation shall be deemed principal. Florida, Illinois, Maryland and Wisconsin had statutory enactments relating to the distribution of principal and income, but have recognized the uniqueness of this situation and the lack of their applicable statutory guides and provided the solution by additional statutory enactment.
The Pennsylvania legislature did not so act; thus the situation presented by this problem has no statutory solution in Pennsylvania and any attempt to distinguish and apply various sections of our existing Principal and Income Act to provide a statutory solution to this situation is nothing more than tortuous rationalization. In fact, the majority’s determination made without guidelines may prove to be a dangerous precedent.
Thus, I would disregard all of our existing statutory enactments and base my conclusion solely on the concept that a contrary determination would be most inequitable to the remaindermen of the trust and not within the settlor’s contemplation.